UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ebruary 26, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File No. 1-12879 GRIFFIN LAND & NURSERIES, INC. (Exact name of registrant as specified in its charter) Delaware 06-0868496 (state or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) One Rockefeller Plaza, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number including Area Code (212) 218-7910 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox ­ Number of shares of Common Stock outstanding at April 1, 2011: 5,124,204 Griffin Land & Nurseries, Inc. Form 10-Q Index PART I- FINANCIAL INFORMATION ITEM 1 Financial Statements Consolidated Statements of Operations (unaudited) 13 Weeks Ended February 26, 2011 and February 27, 2010 3 Consolidated Balance Sheets (unaudited) February 26, 2011 and November 27, 2010 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) 13 Weeks Ended February 26, 2011 and February 27, 2010 5 Consolidated Statements of Cash Flows (unaudited) 13 Weeks Ended February 26, 2011 and February 27, 2010 6 Notes to Consolidated Financial Statements (unaudited) 7-21 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-28 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4 Controls and Procedures 29-30 PART II- OTHER INFORMATION ITEM 1 Not Applicable ITEM 1A Risk Factors 31 ITEMS 2-5 Not Applicable ITEM 6 Exhibits 31-33 SIGNATURES 34 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Griffin Land & Nurseries, Inc. Consolidated Statements of Operations (dollars in thousands, except per share data) (unaudited) For the 13 Weeks Ended, February 26, 2011 February 27, 2010 Rental revenue and property sales $ $ Landscape nursery net sales and other revenue Total revenue Costs related to rental revenue and property sales Costs of landscape nursery sales and other revenue Total costs of goods sold and costs related to rental revenue and property sales Gross profit Selling, general and administrative expenses (Gain) on insurance recovery ) - Operating loss ) ) Interest expense ) ) Investment income 11 Loss before income tax benefit ) ) Income tax benefit Net loss $ ) $ ) Basic net loss per common share $ ) $ ) Diluted net loss per common share $ ) $ ) See Notes to Consolidated Financial Statements. 3 GriffinLand & Nurseries, Inc. Consolidated Balance Sheets (dollars in thousands, except per share data) (unaudited) February 26, 2011 November 27, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $130 and $148 Inventories, net Deferred income taxes Other current assets Total current assets Real estate held for sale or lease, net Available for sale securities - Investment in Centaur Media plc Property and equipment, net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued liabilities Deferred revenue Total current liabilities Long-term debt Other noncurrent liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders' Equity: Common stock, par value $0.01 per share, 10,000,000 shares authorized, 5,511,170 and 5,510,503 shares issued, respectively, and 5,124,204 and 5,123,537 shares outstanding, respectively 55 55 Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax Treasury stock, at cost, 386,966 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 4 Griffin Land & Nurseries, Inc. Consolidated Statements of Changes in Stockholders’ Equity For the Thirteen Weeks Ended February 26, 2011 and February 27, 2010 (dollars in thousands) (unaudited) Shares of Common StockIssued Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Total Comprehensive Loss Balance at November 28, 2009 $
